GIEGERICH, J.
This is an action to recover damages for personal injuries sustained by the plaintiff while attempting to board a street car of a line operated by the defendants. The principal issue was whether or not the car had stopped when the plaintiff attemptéd to get on it. The plaintiff and one disinterested witness testified that it had. The «conductor and motorman and four disinterested witnesses testified that it had not. The jury found a verdict of $200 for the plaintiff, and the court refused to set it aside.
We are not disposed to interfere with the result reached by the jury and approved by the trial court. Their judgment as to the credibility of the witnesses and the weight to be given to the conflicting testimony ought to prevail, unless the record plainly shows an abuse of the powers confided to the jury and of the discretion reposed in the trial court. The jury found for the plaintiff, and the trial judge, who saw and heard the witnesses, was satisfied with the result. The record before us is not of such a character as to justify us in saying that they were both wrong.
At the request of the plaintiff’s counsel, the court charged that the plaintiff was not bound to call"a certain witness, who had taken the plaintiff home after the accident and was in court at the time of the trial. There was no error in this charge. If the circumstances were sufficient to justify any inference against the plaintiff from his failure to call the witness, the defendants’ counsel should have raised that question by requesting an appropriate charge on the point.
The judgment must be affirmed, with costs.
LEHMAN, J., concurs.